BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-13-00128-CV

                  Eastman Gas Company, L.L.C., f/k/a Fairplay Gas

                                            v.

                        Goodrich Petroleum Company, L.L.C.

            (No. 2010-328 IN 4TH DISTRICT COURT OF RUSK COUNTY)


TYPE OF FEE                   CHARGES       PAID        BY
MOTION FEE                         $10.00   E-PAID      JAMES PAUL NELSON
MOTION FEE                         $10.00   E-PAID      VANCE P FREEMAN
MOTION FEE                         $10.00   E-PAID      JAMES PAUL NELSON
MOTION FEE                         $10.00   E-PAID      JAMES PAUL NELSON
SUPPLEMENTAL CLERK'S RECORD        $11.00   PAID        FREEMAN MILLS
MOTION FEE                         $10.00   TRANSFER    KRISTEN MCPHERSON
SUPPLEMENTAL CLERK'S RECORD       $194.00   PAID        FREEMAN MILLS
SUPPLEMENTAL CLERK'S RECORD        $99.00   UNKNOWN     FREEMAN MILLS
CLERK'S RECORD                    $320.00   PAID        FREEMAN MILLS
REPORTER'S RECORD                  $67.00   PAID        RYAN KIRBY
FILING                            $195.00   TRANSFER    FREEMAN MILLS


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       October 14, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy